Per Curiam.
Excluding all illegal testimony to which objection is properly taken, there remains, in the opinion of the court, a sufficient amount of legal testimony to support the conclusion reached by the chancellor, that the decree sought to be enforced in favor of appellants against the ap*283pllee had been fully paid and discharged prior to the sale of the land.
The sale was, therefore, properly set aside, and there was no error in the decree of the chancellor ordering the entry of satisfaction of the judgment, in favor of the appellant, under which the sale was made.
Affirmed.